Fourth Court of Appeals
                              San Antonio, Texas

                                   JUDGMENT
                                 No. 04-14-00873-CR

                                  Jesse Reyes PEÑA,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 227th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2014CR9378W
                  Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED February 4, 2015.


                                           _____________________________
                                           Sandee Bryan Marion, Chief Justice